DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sheath in the aperture of the frame as claimed in claim 9; the functioning “attachment apparatus” that does NOT include a spring bar, as claimed in claims 10-26; the “attachment mechanism” of claim 18; the sheath “configured to engage and communicate with a smart device” of claim 18 (please see 112b below); the “first prong 1312 disposed on an external surface of the first spring bar housing 120” of claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 10-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Applicant discloses the attachment apparatus that, in all embodiments, REQUIRES the use of the spring bar.  Applicant has not disclosed an attachment apparatus that is capable of attachment WITHOUT the use of the spring bar.  Claims 10-26 do not include a spring bar, and are not enabled by the specification.  
	Regarding claim 21, applicant claims “first prong disposed on an external surface of the first spring bar housing”.  Examiner notes that “first prong” is disclosed as part 1312, which is best shown in figure 16 and discussed in [0058]-[0061].  In all specification and drawing disclosures, the prongs 1312 and 1314 are integral with the sheath 1320, and are NOT “disposed on an external surface of the first spring bar housing”.  Examiner notes that these prongs are abutting the spring bar housings, but they are not “disposed on” the spring bar housings.  
Regarding claims 3, 4, 12, 13, applicant claims a raised detent, depending from a claim that requires “spring bar housing is configured to freely hinge around the spring bar”.  Examiner notes that the inclusion of the raised detent as disclosed PRECLUDES the housing from being able to freely spin around the spring bar.  Examiner notes that claims 3, 4, 12, 13 expressly contradict applicant’s claim language in claims 1 and 10.  Examiner contends that since the structure of claims 3, 4, 12, 13, contain more structure than the spring rod of the independent claims, examiner assumes applicant intends that claims 1 and 10 are to cover the embodiments of claims 3, 4, 12, 13.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims “spring bar housing is configured to freely hinge around the spring bar”.  In this phrase, “hinge” is a verb, while also disclosing a part called “a hinge” in claim 5.  Examiner believes that “configured to freely hinge” is intended to be equivalent to “configured to freely rotate”, as the spring bar does not pivot with respect to the housing, but rotates within a through hole.  
Regarding claims 3, 4, 12, 13, applicant claims a raised detent, depending from a claim that requires “spring bar housing is configured to freely hinge around the spring bar”.  Examiner notes that the inclusion of the raised detent as disclosed PRECLUDES the housing from being able to freely spin around the spring bar.  Examiner assumes that applicant intends the independent claims are generic to the embodiment of claims 3, 4, 12, 13.  
Regarding claims 5-10, applicant claims “accessory attachment apparatus” in the independent claim 1, while claiming structure of the accessory in claims 5-10.  Examiner is unsure of the scope of claims 5-10, if applicant is still only claiming an “attachment apparatus” or if applicant is claiming the structure of the accessory that uses the attachment apparatus of claim 1.  Examiner assumes the later; if this is the case, examiner suggests claiming “an accessory using the attachment apparatus of claim 1, the accessory comprising…”.  Alternatively, if applicant intends that “an accessory attachment apparatus” is intended to be a locket configured to hold an electronic device, examiner notes that this is unclear.
Regarding claims 7 and 8, applicant claims a sheath and a frame, but claims them with identical structure.  Examiner is unsure what these parts are, since applicant has not disclosed a difference.  Examiner notes that neither sheath 1320 nor frame 1720 are capable of retaining a smart device.  
Regarding claim 9, applicant claims the sheath and the frame in identical terms.  Applicant then claims the sheath is within the aperture of the frame, but does not show this structure.  Figure 17 seems to only show alternative parts to piece 1320, and does not seem to disclose the combination.  Examiner is unsure of the structure or scope of applicant’s claimed structure.
Regarding claim 10, claim 10 includes the indefinite term “configured to freely hinge” as discussed above, as well as “configured to contain the spring bar”, which examiner notes is not previously claimed.  Examiner contends that the spring bar is NOT claimed in claim 10 or its dependents, and is not enabled, since all embodiments disclosed by applicant require the use of the spring bar.  Further, claim 10 includes claim language of claim 5, which renders the scope of the claim indefinite, as to whether applicant is claiming only an attachment apparatus, or an accessory, or intends that the “accessory attachment apparatus” is a locket configured to hold an electronic device.  
Regarding claims 14-17, please see discussion of claims 5-10 above; examiner is unsure if the scope is just the “attachment device”, the whole “accessory”, or that the scope is the “accessory attachment apparatus” is a locket configured to hold an electronic device.
Regarding claim 18, claim 18 includes the indefinite term “configured to freely hinge” as discussed above, as well as “configured to contain the spring bar”, which is not previously claimed, and contends that the absence of the spring bar renders claim 18 and its dependents not enabled.  Applicant includes the claim language regarding “sheath” from claim 7, which makes the scope of the claim indefinite, as to whether applicant is claiming only an attachment apparatus, or an accessory, or intends that the “accessory attachment apparatus” is a locket configured to hold an electronic device.  Further, the term “attachment mechanism” is not shown in the drawings, nor defined in the specification, and examiner is unsure what this means.  Also, applicant claims the sheath is “configured to engage and communicate with a smart device”, which means that applicant intends the sheath itself is an electronic device.  Examiner has assumed that “sheath”, with the broadest reasonable interpretation, means that the sheath is hollow and does not contain anything, therefore the sheath cannot be “configured to engage and communicate with a smart device”.  Examiner has assumed that applicant is disclosing a locket capable of containing an electronic device that is configured to communicate with a smart device.  
Regarding claim 21, applicant does not include a spring bar, but only claims a spring bar housing, which is not enabled.  Applicant claims that the spring bar housing has a “first prong”, which is not disclosed by applicant.  Examiner assumes that the scope of claim 21 includes only the sheath 1320 with prong 1312, and one spring bar housing 620a of figure 17.  Examiner notes that this combination of parts is not enabled, as discussed above.  
Regarding claim 22, applicant claims “the spring bar”, which is not included in claim 21, nor claimed in claim 22.  Examiner is unsure if “spring bar” is intended use, or positively claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 2015/0055440 Hembo.
Examiner notes that the claims below are rejected under 102/103 based on the indefinite scope and inconsistencies between disclosure and claim language.  

    PNG
    media_image1.png
    485
    733
    media_image1.png
    Greyscale
Regarding claim 21, as best understood, Hembo discloses an accessory attachment apparatus (assumed to be only the device shown in figure 6), comprising: 
a first spring bar housing (figure 15) having an interior channel (best shown in figure 15); and a first prong (6 or 8) disposed on an external surface of the first spring bar housing (as best understood, applicant is either referring to the undisclosed end lugs shown best in applicant’s figure 3, or the prongs 1312 and 1314 which are part of the sheath as shown in figure 17, neither of which are “disposed on an external surface of the spring bar housing”), the first prong 6 having a first recess configured to receive a spring bar (as shown in figure 4).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Regarding claim 23, Hembo discloses the accessory attachment apparatus of Claim 21, further comprising a sheath (watch housing 2) extending away from the first spring bar housing (in the orientation shown in figure 5), the sheath having a front face (with the clock face) and a back face (without the clock face, figure 4).

Regarding claim 24, Hembo discloses the accessory attachment apparatus of Claim 23, further comprising a frame 4 extending away from the first spring bar housing (as shown in figure 5), the frame having a front face (with watch face), a back face (figure 4), and an aperture contained by the frame (containing the watch mechanism), at least one of the front face and the back face including surface ornamentation (extra chamfered rings, shown in figure 5).

Regarding claim 25, Hembo discloses the accessory attachment apparatus of Claim 24, wherein the frame 4 is configured to contain the sheath in the aperture, and the sheath is configured to receive and communicate with a smart device having a back side and user interface side, wherein the sheath is disposed on at least one of the back side and the user interface side (the watch is disposed on the user interface side).

Regarding claim 26, Hembo discloses the accessory attachment apparatus of Claim 21, wherein the spring bar (not positively claimed in claim 21, but is present in Hembo as part 14) is configured to detachably attach to one or more accessories (as it is retractable making the housing removable).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hembo as applied to claim 21 above, and further in view of 2065657 Coleman.
Regarding claim 22, as best understood, Hembo discloses the accessory attachment apparatus of Claim 21, further comprising: a second spring bar housing (as annotated above) sharing a longitudinal axis with the first spring bar housing (as shown in figure 15) such that the interior channel extends through the second spring bar housing, the second spring bar housing distal the first spring bar housing (as shown in figure 15); and 
a second prong (please see 112b and claim 21 above, assumed to be part 6 or 8 in Hembo) disposed on an external surface of the second spring bar housing (please see 112b and claim 21 above), the second prong having a second recess configured to receive the spring bar (retains the pin 14, and therefore is capable of retaining a spring bar used in Hembo), 
wherein the spring bar is configured to span the first prong and the second prong.
Coleman discloses an accessory attachment apparatus (figure 2a) having a longitudinal axis that allows the use of a spring bar, the spring bar spans the length between the sides of the attachment apparatus so that the spring bar 14 engages both prongs 12 and 13 with engagement means 11 for the spring bar 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend the channel of Hembo so that the spring bar is configured to span between the prongs of Hembo, in the manner old and well known and taught by Coleman, as integrating the protrusion 14 and spring rod 14 of Hembo together in the old and well-known manner of Coleman are considered equivalents.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Both engage the prongs along the axis shown in Hembo figure 15 in an equivalent manner, if it is one spring rod and a protrusion, or a spring rod with two protrusions.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 2065657 Coleman.
Regarding claim 1, Coleman discloses an accessory attachment apparatus, comprising: 
a spring bar 14 having a first end and a second end, the first end having a first depressible tip and the second end having a second depressible tip (“yield or telescope against a spring in order to facilitate their insertion and removal in the openings 11”, line 24), each of the first and second ends being configured to communicate with a first and second recess (inserted into recesses 11, shown in figure 1), respectively; 
a spring bar housing 15 having an interior channel 20, the interior channel 20 having an inner size greater than an outer size of the spring bar and configured to contain the spring bar (as shown in figure 3), wherein the spring bar housing 15 is configured to freely hinge around the spring bar (as shown in figure 3, please see 112a and 112b discussion above); and 
a coupler (rings 16 and 36) disposed on an outer surface of the spring bar housing 15 (as shown in figure 2a), the coupler having an outer size and an inner size, the inner size defining an interior space (through hole), the coupler comprising: an abutting segment in communication with the spring bar housing (segment that is adjacent the housing 15); a distal segment positioned opposite the abutting segment (segment furthest from housing 15); and a first and a second spanning segment configured to span the abutting segment and the distal segment and to communicate thereto (forming the whole ring), the first and second spanning segments and the distal segment defining the interior space (through hole), wherein the coupler is configured to detachably attach to one or more accessories (by having a through hole).

Regarding claim 5, Coleman discloses the accessory attachment apparatus of Claim 1, further comprising a hinge comprising a first prong 12 positioned proximate at least one of the first and the second ends (of the spring rod 14), the first prong 12 configured to detachably attach to and hinge on the spring bar and abut the spring bar housing (with hole 11, figure 1).

Regarding claim 6, Coleman discloses the accessory attachment apparatus of Claim 5, further comprising a second prong 13 positioned distal the first prong 12 (as shown in figure 1) and proximate the opposite end of the spring bar 14 from the first prong 12, the second prong 13 configured to detachably attach to and hinge on the spring bar and abut the spring bar housing (with hole 11).

Regarding claim 7, Coleman discloses the accessory attachment apparatus of Claim 5, wherein the hinge further comprises a sheath 10 (considered to be a hollow container) attached to the hinge (which comprises only the prongs 12 and 13) and extending away from the first prong, the sheath having a front face (to display clock within the sheath, figure 1) and a back face (figure 3).

Regarding claim 8, Coleman discloses the accessory attachment apparatus of Claim 7, wherein the hinge (comprising prongs 12, 13, sheath 10) further comprises a frame (considered identical to the sheath) attached to the hinge and extending away from the first prong, the frame having a front face, a back face, and an aperture (containing glass to display the contents) contained by the frame, at least one of the front face and the back face including surface ornamentation (decorative etching shown in figure 1).

Regarding claim 9, Coleman discloses the accessory attachment apparatus of Claim 8, wherein the frame is configured to contain the sheath in the aperture (as best understood, Coleman does so), and the sheath is configured to receive and communicate with a smart device having a back side and user interface side, wherein the sheath is disposed on at least one of the back side and the user interface side (if the sheath is within the opening of the frame, the sheath may be considered the glass of the frame of figure 1 of Coleman).

Regarding claim 10, applicant claims the device of claim 1, without the spring rod which enables the attachment of the attachment device, and includes the structure of claim 5, which is disclosed by Coleman, as discussed above.
Regarding claim 14, please see discussion of claim 6 above.
Regarding claim 15, please see discussion of claim 7 above.  
Regarding claim 16, please see discussion of claim 8 above.
Regarding claim 17, please see discussion of claim 9 above.  

Regarding claim 18, applicant claims the device of claim 1, without the spring rod which enables the attachment of the attachment device, and includes a sheath of claim 7 comprising an undisclosed and indefinite attachment mechanism configured to engage the coupler.  Examiner assumes the “attachment mechanism” is considered one of the many ways to wear the accessory claimed by applicant.  Examiner notes that Coleman discloses a watch which is “adapted for use as a wrist watch and as a pendant watch”.  Therefore, Coleman discloses any known devices to wear a pendant in its disclosure.  
Regarding claim 19, please see discussion of claim 8 above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Coleman as applied to claims 1, 10, above, and further in view of 2014/0101893 Ikegami.
Regarding claims 3 and 4, Coleman discloses the accessory attachment apparatus of Claim 1, disclosing the use of a spring bar 14, but does not provide any further detail of the spring bar 14.
Ikegami discloses a spring bar (figure 4) with a raised detent 110 disposed on an outer surface of the spring bar (figure 3), the raised detent being positioned proximal at least one of the first end and the second end (figure 3) and connected to at least one of the first and second depressible tips 102.  The raised detent 110 is exposed through a guide slot 45 in a housing (figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a different but equivalent spring bar of Ikegami in the location of the spring bar of Coleman, which has a protrusion that requires a guide slot to retain the protrusion.  Examiner contends that the spring bars and their usage are equivalent and do not alter the functionality of Coleman.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Claims 2, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman as applied to claims 1, 10, 18 above, and further in view of 2015/0040358 Burns.
Regarding claim 2, Coleman discloses the accessory attachment apparatus of Claim 1, wherein the coupler is an integral ring, and does not include a latch.  
Burns discloses an attachment ring comprising a latch 304 configured to hingedly communicate with the coupler 200, the latch having an open configuration (figure 2a) and a closed configuration (figure 2b), the open configuration creating an opening to the interior space (as shown in figure 2a), the latch comprising a spring 302 to transition the latch from the open configuration to the closed configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a known spring ring of Burns in place of the unopenable ring of Coleman, as this would enable easier attachment of the device to the ring required in Coleman.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677